USDC IN/ND case 3:19-cv-00296-TLS-JPK document 25 filed 08/06/20 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION


SHARI LYN MORAN,

                       Plaintiff,

                       v.                              CAUSE NO.: 3:19-CV-296-TLS-JPK

ANDREW M. SAUL, Commissioner of the
Social Security Administration,

                       Defendant.

                                             ORDER

       This matter is before the Court on the Report and Recommendation of the United States

Magistrate Judge [ECF No. 24], filed by Magistrate Judge Joshua P. Kolar on July 22, 2020. On

April 11, 2019, the Plaintiff filed a Complaint [ECF No. 1] in which she sought to appeal a final

administrative decision which denied her request for disability benefits. The Plaintiff filed an

Opening Brief [ECF No. 20], and the Defendant filed a Response [ECF No. 23]. The Plaintiff did

not file a reply, and the time to do so has passed. On August 12, 2019, this matter was referred to

Judge Kolar for a Report and Recommendation. See Order, ECF No. 14. In the July 22, 2020

Report and Recommendation, Judge Kolar recommends that the Court reverse the decision of the

Commissioner of the Social Security Administration and remand for further proceedings.

       The Court’s review of a Magistrate Judge’s Report and Recommendation is governed by

28 U.S.C. § 636(b)(1)(C), which provides as follows:

       Within fourteen days after being served with a copy, any party may serve and file written
       objections to such proposed findings and recommendations as provided by rules of court.
       A judge of the court shall make a de novo determination of those portions of the report or
       specified proposed findings or recommendations to which objection is made. A judge of
       the court may accept, reject, or modify, in whole or in part, the findings or
       recommendations made by the magistrate judge. The judge may also receive further
       evidence or recommit the matter to the magistrate judge with instructions.
USDC IN/ND case 3:19-cv-00296-TLS-JPK document 25 filed 08/06/20 page 2 of 2



28 U.S.C. § 636(b)(1)(C); see also Fed. R. Civ. P. 72(b)(2) (“Within 14 days after being served

with a copy of the recommended disposition, a party may serve and file specific written

objections to the proposed findings and recommendations.”). Judge Kolar gave the parties notice

that they had fourteen days to file objections to the Report and Recommendation. As of the date

of this Order, neither party has filed an objection to Judge Kolar’s Report and Recommendation,

and the time to do so has passed. The Court has reviewed the Report and Recommendation and

finds that the Magistrate Judge’s proposed disposition is well taken.

       Therefore, the Court ACCEPTS, IN WHOLE, the Report and Recommendation of the

United States Magistrate Judge [ECF No. 24]. The Court REVERSES the final decision of the

Commissioner of the Social Security Administration and REMANDS this matter for further

proceedings consistent with this Order.

       SO ORDERED on August 6, 2020.

                                             s/ Theresa L. Springmann
                                             JUDGE THERESA L. SPRINGMANN
                                             UNITED STATES DISTRICT COURT




                                                2
